Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: in line 7 “at least on” should be “at least one”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in line 5 “at least on” should be “at least one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With Respect to Claim 8
	It is unclear whether the phrase “a c-clamp connected to each of the two legs” requires a single c-clamp attached to both legs, two c-clamps with one connected to each leg, or if it encompasses either interpretation. For the purposes of Examination on the merits, Examiner takes the broadest reasonable interpretation of the claim language to be to encompass either interpretation.   
With Respect to Claim 19

	Claim 19 recites the system and further comprising, but it is unclear whether the limitations of claim 19 must be related in any way to the previously recited structure (e.g. does claim 19 encompass the structure of claim 18 and then an entirely separate phone gripping assembly such as one holding a different phone, and a vehicle mount that is entirely separate from the other parts, such as a vehicle cup holder or vehicle clothes hanger/mount). 
	The remainder of this office action is based on the invention as best understood by Examiner, taking the broadest reasonable interpretation of the unclear claim language.
With Respect to Claims 9 and 20  
	These claims are rejected as they depend from a rejected claim and so incorporates its indefinite scope.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,897,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application generally correspond to claims of the ‘984 patent, but are broader than those claims, and all of the limitations of this application are disclosed by or obvious over those of that application, alone or in combination with Szabo, .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #3,418,681 to Szabo (Szabo). Szabo discloses:
With Respect to Claim 1  
An apparatus comprising: a device connecting assembly (screws 58; alternately 54, 56, and screws 58); a finger gripping assembly (18); and at least one jointed connection assembly (30, 32, 42, 44, and related structure) connecting the device connecting assembly and the finger gripping assembly (FIG. 3).  
With Respect to Claim 2  

With Respect to Claim 4  
The apparatus of claim 1 wherein the device connecting assembly comprises: a connective material formed on a bottom base (the threaded portion of the screw is a connective material to the degree broadly claimed as it is a material and serves to connect the parts).  
With Respect to Claim 5  
The apparatus of claim 1 wherein the device connecting assembly (54, 56, and screws 58) comprises: at least one channel joint (54 and/or 56, noting openings/channels for the rives or the channels along the axis running between 54 and 56).  
With Respect to Claim 6  
The apparatus of claim 1 wherein the finger gripping assembly further comprises: at least one top channel joint (18, noting that 18 forms a channel and also joint(s) 26 and/or 28).  
With Respect to Claim 7  
The apparatus of claim 1 wherein the at least one jointed connection assembly comprises: a device side strut (42 and/or 44); NONPROVISIONAL PATENT APPLICATIONa finger side strut (28); and a leg joint (46) connecting said device side strut to said finger side strut.  
With Respect to Claim 10  

With Respect to Claim 11  
An apparatus comprising: a device connecting assembly (58) comprising a rigid base (screw head; alternately threaded screw body/base; alternately 58 in combination with the case 10) connected to a grip layer (screw threads are a grip layer to the extent broadly claimed; alternately the screw head is a grip layer to the extent broadly claimed), and at least one channel joint (54 and/or 56); a finger gripping assembly (18) comprising at least one top channel joint; and at least one jointed connection assembly comprising at least one device side strut (42 and/or 44) connected to at least one finger side strut (28) with a leg joint (46), wherein the at least one jointed connection assembly connects to the at least on channel joint and the at least one top channel joint.  
With Respect to Claim 12  
The apparatus of claim 11 wherein the rigid base comprises a device case (case 10 is a device case inasmuch as it is a case capable of holding a device inside of it).  
With Respect to Claim 16  
A system comprising: a device connecting assembly comprising a rigid base and at least one channel joint (54 and/or 56); a finger gripping assembly comprising at least one top channel joint; and at least one jointed connection assembly wherein the jointed connection assembly connects to the at least on channel joint and the at least one top channel joint.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2016/0088924 to Haymond (Haymond), either alone or also in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve).
With Respect to Claim 1  
An apparatus comprising: a device connecting assembly (26 in combination with 42); a finger gripping assembly (70); and at least one jointed connection assembly (noting joint formed by the strap connecting to notches 66) connecting the device connecting assembly and the finger gripping assembly.  
Alternately, as to the jointed connecting assembly, Grieve discloses a similar finger gripping structure (12) with a jointed connection assembly (14/18 in combination with 30/36) connecting it to a device connecting assembly (10), and that the jointed connection assembly and finger gripping assembly fulfill the same purpose as strap structures known in the art like those of Haymond.

With Respect to Claim 2  
The apparatus of claim 1 wherein the device connecting assembly comprises: an upper base (26) with an orifice formed therein; a bottom base (42); and a peg (46) formed on the bottom base.
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to switch the peg/post (46) to be on 26 and the orifice on 42, as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(C)).  
With Respect to Claim 3  
The apparatus of claim 1 wherein the device connecting assembly comprises: a rigid base (42); a grip layer (26); and a snap swivel connection (post 46 and aperture 34) between said rigid base and said grip layer. 
Alternately, 42 can be the grip layer and 26 the rigid base.  
With Respect to Claim 4  
The apparatus of claim 1 wherein the device connecting assembly comprises: a connective material (noting adhesive) formed on a bottom base (26).  
With Respect to Claim 5  

With Respect to Claim 6  
The apparatus of claim 1 wherein the finger gripping assembly further comprises: at least one top channel joint (noting top channel formed by 66 which is part of the joint; alternately 30/36 are notches or grooves which are channels and part of a joint and therefore a top channel joint to the extent broadly claimed).  
With Respect to Claim 16  
A system comprising: a device connecting assembly comprising a rigid base (26 or 26 in combination with the device case) and at least one joint (20/22); a finger gripping assembly (12 in combination with the other of 30 or 36) comprising at least one top channel joint (notch or groove 30/36 is a channel joint as it is a channel that forms a joint); and at least one jointed connection assembly (14 or 18) wherein the jointed connection assembly connects to the at least on joint and the at least one top channel joint; but does not detail the type of joint and so does not disclose that it is a channel joint.
However, it would have been obvious to one of ordinary skill in the art to form the joint as a channel joint (e.g. as a notch or groove similar to 30/36 or as any other art known channel joints) as a mere selection of an art appropriate joint to use and/or for the art known benefits of any given channel joint.
With Respect to Claim 17  

Claims 1-7, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Haymond in view of Grieve and Szabo.
With Respect to Claims 1-7, 10-11, and 16-17  
Haymond discloses an apparatus comprising: a device connecting assembly comprising a rigid base (26 or 26 in combination with the device rear/case, for clarity the rigid 26 in combination with the case is considered a rigid base or alternately making the case rigid is obvious as a mere selection of an art appropriate material for the case, as rigid cases are known in the art, and/or as  it is “obvious to try” as a mere selection from a limited number of art known alternatives) connected to a grip layer (adhesive or alternately 42), and at least one channel joint (noting 66); a finger gripping assembly (70); but does not disclose the finger gripping assembly comprising at least one top channel joint; and at least one jointed connection assembly comprising at least one device side strut connected to at least one finger side strut with a leg joint, wherein the at least one jointed connection assembly connects to the at least on channel joint and the at least one top channel joint.
	However, Grieve discloses forming a similar finger gripping structure with hinged joints connecting struts to the finger gripping assembly instead of a strap like that of Haymond.
	Szabo discloses forming a similar finger gripping structure (noting finger grip 18) with at least one top channel joint (noting joint in the channel of 18); and at least one jointed connection assembly comprising at least one device side strut (42 and/or 44) connected to at 
  	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grieve, to replace the finger gripping strap of Haymond with a jointed structure like that of Szabo, in order to provide a jointed structure with the benefits taught by Szabo (e.g. collapsibility), and/or as a mere substitution of one art known fastening/joint structure for another. 
	As to claims 1-7, 10, and 16-17, the combination discloses the details of those claims in similar fashion to the combination of Haymond and Grieve, but with the addition that Szabo discloses channel joints and struts as claimed, see e.g. the rejections of claims 5-7 and 10 above using Szabo for details of how it discloses channel joints as claimed.
With Respect to Claim 12  
The apparatus of claim 11, and wherein the rigid base comprises a device case.  
With Respect to Claim 13  
The apparatus of claim 12 but does not disclose further comprising: a peg formed on the device case wherein the peg connects to an orifice in the grip layer.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the peg (46) on the rigid base (26 or 26 and the case) and the orifice on 42, as the structure would still function in the same fashion, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(C)). 
With Respect to Claim 14  

Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Szabo or Haymond in view of Grieve and Szabo as applied to claim 7 above, and further in view of U.S. Patent #510,149,520 to Mace (Mace).
With Respect to Claim 8  
The apparatus of claim 7 wherein the device side strut further comprises: two legs (40) connected by an axel (44 or 46); but does not disclose a c-clamp (noting 5a-b) connected to each of the two legs.  
However, Mace discloses forming a similar joint structure using a c-clamp (20/21) connected to each of the two legs (noting extension portion of 2 that ends in 20/22) in order to removably connect one linkage structure (1) to another (2) as a pivotal joint.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mace, to replace the circle and pin attachment with a c-clamp structure as taught by Mace, in order to allow for removable attachment to allow for separation of the parts for repair/replacement/cleaning/etc, and/or as doing so constitutes at most merely making separable, which does not patentably distinguish over the prior art (MPEP 2144.04(V)(C)). 
With Respect to Claim 9  
The apparatus of claim 7, wherein the finger side strut (28) further comprises: a leg (central portion of 28); but does not disclose a first c-clasp connected to one end of the leg; and a second c-clasp connected to another end of the leg. 

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mace, to replace the pair of circle and pin attachments at each end of 28 with a pair of c-clasp structures as taught by Mace, in order to allow for removable attachment to allow for separation of the parts for repair/replacement/cleaning/etc, and/or as doing so constitutes at most merely making separable, which does not patentably distinguish over the prior art (MPEP 2144.04(V)(C)). 

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Haymond in view of Grieve and Szabo as applied to claim 12 above, and further in view of U.S. Patent Publication #2019/0141174 to Britt (Britt).
With Respect to Claim 15  
The apparatus of claim 12 but does not disclose further comprising: a rivet swivel connection between the rigid base and the grip layer.  
	However, Britt discloses forming a similar finger gripping structure attached to a device case and using a rivet swivel connection to allow pivoting of the parts.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Britt, to replace the snap swivel of the combination with a rivet swivel, in order to provide a stronger connection between the parts (i.e. a snap 
Claims 18-19 are rejected under 35 U.S.C. 103 as obvious over Haymond in view of Grieve and Szabo as applied to claim 16 above, and further in view of U.S. Patent #10,244,854 to Haber (Haber).
With Respect to Claim 18  
Haymond in view of Grieve and Szabo discloses the system of claim 16 but does not disclose further comprising: a magnet formed in the finger gripping assembly.  
	However, Haber discloses a similar finger gripping assembly and including a magnet formed in the finger gripping assembly (e.g. a portion or layer of 30) in order to connect the device to a support apparatus such as a car mount.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haber, to include a magnet formed in the finger gripping assembly (e.g. as part of 12) in order to allow a user to connect the device to a support apparatus such as a car mount as taught by Haber. 
With Respect to Claim 19  
The system of claim 18 further comprising: a phone gripping assembly (device case or the device connecting assembly or the adhesive); and a vehicle mount (Haber discloses attachment to a car mount which is a vehicle mount).  
Claim 20 is rejected under 35 U.S.C. 103 as obvious over Haymond in view of Grieve, Szabo, and Haber as applied to claim 19 above, and further in view of U.S. Patent #10,244,854 to Haber (Haber).
With Respect to Claim 20  

	However, Whitten discloses a device case with a magnetic mounting structure comprising a lip (206, FIG. 5; alternately 440, FIG. 23) that engages a corresponding structure on the other portion of the magnetic mounting structure (not shown; alternately 602) to inhibit slippage between the parts when mounted/connected together.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Whitten, to form the finger gripping assembly/magnetic mount of the combination with a car mounting lip as taught by Whitten, in order to inhibit slippage between the finger gripping assembly/magnetic mount and the car mount when they are connected together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar finger connectors, joint structures, swivels, or other features relevant to the invention as disclosed and/or claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734